Citation Nr: 0107601	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date previous to May 21, 1999, 
for the grant of special monthly compensation based on the 
need for aid and attendance for the veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran served on active duty from June 1947 to August 
1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted special monthly compensation 
based on the need for aid and attendance for the veteran's 
spouse, effective from May 21, 1999.

The veteran was scheduled for a hearing before the Board in 
February 2001.  However, the record shows that he failed to 
report for the hearing.


FINDING OF FACT

A claim for special monthly compensation based on the need 
for aid and attendance for the veteran's spouse was received 
from the veteran on May 21, 1999; at that time neither an 
original nor reopened claim for disability compensation was 
pending.


CONCLUSION OF LAW

The criteria for an effective date previous to May 21, 1999, 
for the grant of special monthly compensation based on the 
need for aid and attendance for the veteran's spouse have not 
been met. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.401(a)(3) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the award of special monthly 
compensation based on the need for regular aid and attendance 
for his spouse should be effective from June 1, 1998.  He 
states that the evidence shows that the veteran's spouse was 
in need of regular aid and attendance previous to May 21, 
1999, and that June 1, 1998, was the date recommended by his 
spouse's physician in a July 1999 statement.  The veteran 
further argues that the earlier date is consistent with 
38 C.F.R. § 3.401(a)(3).

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).

No other specific statutory provision under section 5110 of 
Title 38, United States Code, provides specific legal 
criteria for the award of special monthly compensation based 
on the need for regular aid and attendance for a veteran's 
spouse.  The applicable regulation, 38 C.F.R. § 3.401(a)(3), 
provides that for a claim granted for this benefit, the 
effective date of such an award will be the date of receipt 
of claim or date entitlement arose, whichever is later.

There is one exception under this regulation; specifically, 
when an award of disability compensation based on an original 
claim or reopened claim is effective for a period prior to 
the date of receipt of the claim, additional disability 
compensation payable to a veteran by reason of the veteran's 
spouse's need for regular aid and attendance shall also be 
awarded for any part of the award's retroactive period for 
which the spouse's entitlement to aid and attendance is 
established.

The above exception, however, is not for application in this 
case.  The record shows that the veteran was already in 
receipt of a total rating as well as special monthly 
compensation for loss of use of both feet as well as having 
additional disabilities ratable at 50 percent for many years.  
Hence, the claim which resulted in the award of the 
additional benefit in the June 1999 rating decision, special 
monthly compensation based on the need for regular aid and 
attendance for the veteran's spouse, was not an original or 
reopened claim for disability compensation benefits.

The question before the Board is, therefore, on what specific 
date was the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
for his spouse received.  A review of the record reveals that 
on May 21, 1999, the RO received a letter from the veteran 
along with a statement from his spouse's physician and 
medical records.  The RO construed this letter as a claim 
seeking entitlement to special monthly compensation based on 
the need for aid and attendance for the veteran's spouse and 
granted such benefits, effective from May 21, 1999.

In this case, the first writing which may be construed as a 
claim for special monthly compensation based on the need for 
aid and attendance for the veteran's spouse was received on 
May 21, 1999, when the RO received the veteran's letter.  
Hence, the general rule under 38 U.S.C.A. § 5110(a) of the 
statute and 38 C.F.R. § 3.401(a)(3) of the regulation mandate 
that the effective date is the later of the date of claim or 
when entitlement arose, which in this case is the date the 
claim was received, May 21, 1999.

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
earlier than the date of claim.  38 U.S.C.A. § 7104(c) (West 
1991).  After carefully considering the veteran's contentions 
and the evidence of record, the Board is unable to award an 
effective date prior to May 21, 1999, for the grant of 
special monthly compensation benefits based on the need for 
aid and attendance for the veteran's spouse.



ORDER

Entitlement to an effective date previous to May 21, 1999, 
for the grant of special monthly compensation based on the 
need for aid and attendance for the veteran's spouse is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

